Citation Nr: 0804147	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  02-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to an increased initial compensable 
disability rating for hemorrhoids.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for gout, allegedly caused by VA medical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2002 and 
December 2004 of the Wichita, Kansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In June 2001, the veteran filed a claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for gout, allegedly 
caused by VA medical treatment.  A rating decision dated in 
March 2002 denied the veteran's claim.  The veteran submitted 
a timely notice of disagreement (NOD) in May 2002 and 
subsequently perfected his appeal in November 2002.  In 
November 2003, the Board remanded this claim.  In the 
meantime, the veteran petitioned VA to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
and hemorrhoids in February 2004.  A December 2004 rating 
decision declined to reopen the veteran's claims.  The 
veteran filed a timely NOD in March 2005 and perfected his 
appeal in June 2005.  

The veteran's three claims were subsequently merged and came 
before the Board in May 2006.  The Board decision granted the 
veteran's petition to reopen his claim of entitlement to 
service connection for hemorrhoids and remanded all of the 
claims for additional development.  A rating decision dated 
in June 2007 granted the veteran's claim of entitlement to 
service connection for hemorrhoids and assigned a 
noncompensable rating, effective February 26, 2004.  The 
veteran filed a NOD in July 2007 and perfected his appeal in 
September 2007.  As such, the claims for an increased 
disability evaluation for hemorrhoids, petition to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for gout, allegedly caused by VA medical 
treatment, have been returned to the Board for adjudication.

With regard to the veteran's petition to reopen his claim for 
bilateral hearing loss, to establish jurisdiction over this 
issue, the Board must first consider whether new and material 
evidence has been received to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  Evidence received since the November 1992 RO decision is 
new, but does not relate to unestablished facts necessary to 
substantiate the claim of whether bilateral hearing loss was 
incurred or aggravated in service, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

2.  The service-connected hemorrhoids are manifested by no 
more than moderate symptomatology with episodes of no more 
than intermittent bleeding absent anemia or fissures; and 
episodes of no more than infrequent hemorrhoid recurrences 
absent findings of irreducibility and excessive redundant 
tissue.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's gout was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA, or as the result of an event that was not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.114, Diagnostic Code 7336 (2007).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in December 2003, May 2004, 
September 2005 and August 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The aforementioned 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The May 2004 and 
August 2006 letters informed the veteran of the evidence 
necessary to reopen his claim of entitlement to bilateral 
hearing loss, compliant with Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The December 2003 and August 2006 letters also 
provided the veteran with the specific requirements for his 
38 U.S.C.A. § 1151 claim.

The veteran was also provided with notice of how VA 
determines disability ratings and effective dates in the 
August 2006 notice letter, compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
provided with subsequent adjudications in June and August 
2007.

With regard to the veteran's claim of entitlement to an 
initial compensable rating for hemorrhoids, this appeal stems 
from the original grant of service connection in June 2007, 
and the May 2004, September 2005 and August 2006 notification 
letters did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Cf. Sutton v. Nicholson, 20 Vet. App. 419 (compliance 
with 38 U.S.C.A. § 5103(a) notice was not required in an 
appeal for an increased rating from a pre-VCAA grant of 
service connection); VAOPGCPREC 8-2003 (NODs do not 
constitute new claims requiring VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  

Even if notice requirements do apply in this case, the May 
2005, September 2005 and August 2006 letters provided the 
veteran with actual knowledge that evidence establishing the 
severity of his disability was required.  Thus, he was aware 
of exactly what information and evidence was needed to show a 
higher rating was warranted.  Such notice is sufficient to 
satisfy the duty to notify in claims for increased ratings.  
Cf. Overton v. Nicholson, 20 Vet. App. 427 (2006) (where the 
notice of the need for evidence showing an increased 
disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The aforementioned letters also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the hemorrhoids claim.  The veteran is also 
represented by a private attorney who assisted him in 
preparing his appeal.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, 
he has identified and submitted additional evidence in 
support of his claim.  See VA treatment records, from 2004 
through 2007.  Further, he was explicitly told to provide any 
relevant evidence in his possession in the August 2006 
letter.  See Pelegrini II, supra.  Since service connection 
was granted, and the noncompensable rating was assigned 
effective the date of receipt of the claim, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  See Dingess, supra.  

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The veteran was afforded a VA medical examination in February 
2007 to obtain an opinion as to whether his gout was the 
result of treatment at a VA medical center (VAMC).  Further 
examination or opinion is not needed on the § 1151 claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
treatment at a VAMC.  This is discussed in more detail 
below.  Additionally, there is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hemorrhoids since 
he was last examined in January 2007.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The January 2007 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The veteran contends that his bilateral hearing loss first 
manifested during service.  The veteran brought claims for 
this condition in April 1987 (which was subsequently denied 
by the Board in April 1990) and in June 1992.  The RO 
declined to reopen the veteran's claim in a rating decision 
dated in November 1992, finding essentially that there was no 
evidence of in-service incurrence, nor did the disorder 
manifest within one year of service.  Though the veteran 
submitted a NOD after receipt of the November 2002 rating 
decision, and the RO issued a statement of the case in 
December 1992, the veteran did not perfect his appeal.  The 
November 1992 rating decision is final.  See 38 U.S.C.A. 
§7105 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

As the previous denial to reopen the claim of service 
connection was premised on a finding that the veteran had not 
submitted any new evidence of disability in service and 
medical nexus, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to show 
that the veteran's bilateral hearing loss was incurred or 
aggravated by service or manifested within one year of 
service.

The RO received the veteran's VA treatment records dated from 
2004 through 2007, diagnosing the veteran with bilateral 
hearing loss and noting that he required a right ear hearing 
aid.  He also submitted a private treatment record from 
Benesto Tumanut, M.D. dated in April 2003, diagnosing him 
with bilateral hearing loss.  This "new" evidence is not 
material, however.  The newly received evidence does not 
contain any indication of treatment for hearing loss in 
service, nor was a medical nexus provided relating the 
veteran's current hearing loss to service.  There are no 
further records identified by the veteran as available to 
bridge the remaining gap to service or the presumptive 
period.

The Board finds that the evidence received since November 
1992, while relating to unestablished facts necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
evidence is not material.  The appeal to reopen the veteran's 
claim for service connection for bilateral hearing loss is 
denied.

III.  Increased Disability Rating

The June 2007 rating decision on appeal granted service 
connection for hemorrhoids and assigned a noncompensable 
disability rating.  The veteran disagreed with this decision 
and stated that a noncompensable disability rating did not 
adequately reflect the severity of his hemorrhoids.  As in 
this case, when an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found; in other words, the rating may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-rating in accordance with changes 
in a veteran's condition.  It is essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  
See 38 C.F.R. § 4.1 (2007).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A § 1155 (2002); 38 C.F.R. Part 4 
(2007).  When rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.

The noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, which contemplates hemorrhoids 
that are mild or moderate in severity.  A higher, 10 percent, 
evaluation is warranted for hemorrhoids that are large or 
thrombotic, irreducible with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent evaluation is 
afforded hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).

The January 2007 VA examination findings noted that the 
veteran periodically suffered from hemorrhoids since 1957.  
Prior to his surgery of January 2007, the veteran reported 
problematic constipation two to three times per month.  
Following his surgery, the veteran reported that he suffered 
from constipation daily.  The veteran stated that he used 
suppositories issued by VA providers and Preparation H (over 
the counter), once per month for several days each month to 
alleviate his symptoms.  He reported symptoms of itching, 
burning, pain, bleeding with stools one to two times per 
month and fecal incontinence only a few times per year.  The 
veteran informed the examiner that his hemorrhoids have been 
"about the same", in terms of symptoms, for the 50 years 
prior to the examination.  See VA examination report, January 
30, 2007.  Upon physical examination, the examiner noted 
multiple external hemorrhoids over the entire surface of the 
anal opening.  Each at 12:00, 3:00, 6:00 and 9:00 positions 
were engorged.  Upon digital rectal examination, no bleeding 
was noted and no stool was noted externally.  The veteran was 
wearing an incontinence pad and his Foley catheter was 
intact.  Id.

The veteran informed VA that he received his hemorrhoid 
treatment only at the VAMC.  Review of those treatment 
records, from 2004 through 2007, revealed treatment for 
hemorrhoids in June and December 2004 and several times in 
early 2007.  No other treatment was noted.  

Reviewing the evidence in the light most favorable to the 
veteran, the Board is unable to conclude that observations of 
occasional external hemorrhoids is sufficient to meet the 
criteria for a higher initial evaluation under the diagnostic 
code.  The Board notes that the medical evidence of record 
does not establish that the veteran has manifested persistent 
bleeding, or that he has been observed to have frequent 
recurrences of his hemorrhoids, irreducible hemorrhoids, 
excessive redundant tissue, anemia or fissures.  See 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The Board acknowledges that the veteran does suffer from 
hemorrhoids, as noted during the VA examination in January 
2007.  Of note however, is the lack of continuous treatment 
for hemorrhoids and the veteran's statement that his 
condition has not changed substantially in the prior 50 
years.  As such, the veteran's disability evaluation (for 
mild to moderate symptomatology) is proper.

The Board concludes that medical evidence establishes 
symptomatology that has been no more than moderate in the 
present case during the entire time period at issue.  The 
preponderance of the evidence is therefore against an initial 
compensable evaluation for the service-connected hemorrhoids.

IV.  Benefits Under 38 U.S.C.A. § 1151

The veteran contends that his current gout is the result of 
medical treatment, to include prescribed medications, at a 
VAMC.

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in June 
2001, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  Thus, the veteran must show that the proximate 
cause of his gout was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question or that 
the cause of his gout was an event not reasonably 
foreseeable.

The Board finds that there is competent evidence of record 
demonstrating that the veteran has suffered from gout since 
approximately 2000.  The Board notes that the question of 
whether the veteran experienced additional disability as a 
result of treatment rendered by VA is a medical question.  
The Court has held that a claim for benefits under 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  See Jimison v. West, 13 
Vet. App. 75, 77-78 (1999).

The veteran's claim for compensation must be denied as there 
is no competent evidence of record demonstrating that the 
veteran currently suffers from gout as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical or surgical treatment, nor any competent 
evidence demonstrating the proximate cause of any of the 
alleged disability was an event which was not reasonably 
foreseeable.

In April 2001, the veteran sent a letter to the VAMC 
regarding his treatment by his dermatologist for fungus under 
his toenails.  The veteran stated that he was treated with 
Terbinafine, which he claimed called for monitoring uric acid 
levels.  He also noted that if uric acid levels became too 
high, the patient was at risk for liver damage and/or gout.  
The veteran stated that prior to each appointment with the 
dermatologist, he had blood drawn to determine his uric acid 
levels.  On one particular occasion, the veteran noted that 
no blood test results were delivered during his appointment 
and his physician stated that he would receive a phone call 
if it were determined that his uric acid levels were too 
high.  The veteran later alleged that his right foot and 
right knee began to swell and hurt, so he discontinued the 
Terbinafine.  He stated that he was subsequently diagnosed 
with gout.  See veteran's letter to VAMC, April 12, 2001.

In a VAMC reply, dated in May 2001, it was noted that the 
veteran's medical chart had been reviewed.  The veteran was 
first prescribed Terbinafine (also known as Lamisil) on 
February 8, 2000 and discontinued during his August 22, 2000 
visit.  VA noted that the veteran's uric acid level was 
normal (7.8 mg/dL in a reference range of 2.5 to 8.3) in 
April 2000, after two months of treatment with Terbinafine.  
In August 2000, one month after the veteran ceased taking the 
Terbinafine, his uric acid level was only just above the 
upper limit of normal (8.3 mg/dL).  The veteran stated that 
since his last visit in May 2000, he began experiencing 
constipation and right foot swelling on Lamisil therapy.  The 
Lamisil was discontinued.  The examiner noted "elevated uric 
acid? Gout?".  More significant elevation of uric acid was 
not noted until December 2000, but returned to normal by 
early January 2001 and had been normal ever since.  It was 
also noted that the veteran was taking salsalate in December 
2000.  In March 2001, the veteran was seen by an arthritis 
specialist, who diagnosed gouty arthritis, but not related to 
Terbinafine.

In support of his claim, the veteran submitted a March 2001 
VA rheumatology consult note.  The examiner stated that based 
on the veteran's description and his uric acid levels, he 
probably suffered from gout.  The examiner opined that part 
of the problem could have been taking salsalate and 
salicylate (decreasing excretion of uric acid) which elevated 
his uric acid.  It was noted that in the future, the veteran 
probably should not be prescribed salsalate.  Uric acid 
levels on that date were within normal range (7.8 mg/dL).  It 
was also noted that the veteran was drinking two glasses of 
wine two to three days per week.  See VAMC rheumatology 
consult, March 29, 2001.  In April 2001, the veteran had 
normal liver function tests.

A subsequent VA treatment note in May 2001 noted that the 
veteran had stated to the examiner that he had gout due to 
the medications given to him by VA.  The examiner discussed 
the function of the veteran's liver to break down the 
metabolites of proteins as the cause of gout and that the 
veteran's liver enzymes had not been elevated nor had damage 
been identified as the cause of his gout.  The examiner 
concluded that "it is my opinion that his gout is not caused 
by his fungus medication."  See VAMC treatment note, May 7, 
2001.

In February 2007, the veteran was afforded an examination to 
determine whether he was entitled to benefits under 
38 U.S.C.A. § 1151, by the same examiner who treated him in 
March 2001.  The examiner reviewed the veteran's claims 
folder in its entirety.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board 
finds the examiner's review of the claims folder and 
corresponding medical opinion to be credible and thorough.

Initially, the examiner noted that a treatment note from 
September 3, 1998 stated the veteran was taking salsalate.  
During the VA examination, numerous tests were performed, 
including x-rays of the feet, ankles, hips and shoulders.  
The veteran had findings of osteoarthritis with loss of joint 
space and osteophytes.  Review of the foot and ankle x-rays 
revealed no erosions or overhanging edges that would be 
pathognomonic for gout.  The veteran also had numerous uric 
acid tests, which had for the most part fallen within the 
normal range.  It was noted that there had been no joint 
aspiration and therefore, no examination of synovial fluid.  
See VA § 1151 examination report, February 21, 2007.

The examiner opined that it could not be stated with absolute 
certainty whether the veteran had gout, because it had never 
been possible to aspirate fluid to examine for crystals.  It 
was noted that the veteran did have changes of osteoarthritis 
of the feet, which could sometimes be difficult to 
distinguish from gout.  Due to the swelling of the 1st 
metatarsal phalangeal joint in 2001, the examiner noted that 
this would be unusual in osteoarthritis and most likely, the 
veteran suffered from gout.  It was also noted that the 
veteran believed all of his foot swelling and pain were due 
to gout.  The examiner stated that there was no reason that 
Terbinafine/Lamisil could have caused gout.  Salsalate 
decreases the excretion of uric acid from the body and can, 
therefore, raise the serum uric acid and exacerbate gout, but 
it does not cause gout.  Interestingly, it was noted that the 
veteran had been on salsalate since at least 1998 and reports 
the onset of his foot pain in 2000.  It was considered 
possible that the salsalate may have been a contributory 
factor, but it was also possible that the alcohol the veteran 
was drinking was a contributory factor.  It was concluded 
that the veteran's gout was not caused by an action on the 
part of VA.  "Gout is a metabolic disorder, which is 
hereditary and is made worse by certain other factors, 
including renal insufficiency, diuretics, salicylates, niacin 
and chemotherapeutic drugs that result in tissue breakdown."  
Id.

The only evidence of record which indicates that the veteran 
currently experiences gout as a result of negligent VA 
medical treatment is the veteran's own allegations.  As a 
layperson, however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
gout is of limited probative value.  There is competent 
evidence of record, however, demonstrating that the veteran 
does not currently experience gout as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical or surgical treatment, or that the cause 
of his gout was an event not reasonably foreseeable.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the veteran's claim.  The Board places 
greater probative weight on the findings included in VA 
treatment records and the February 2007 VA examination report 
as these were prepared by health care providers with 
specialized medical training as opposed to the veteran's own 
allegations.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER


New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
has not been received.

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
gout, allegedly caused by VA medical treatment, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


